COURT OF APPEALS OF VIRGINIA


Present:   Judges Bumgardner, Humphreys and Senior Judge Hodges


JUDY L. HEARD
                                             MEMORANDUM OPINION *
v.   Record No. 1221-01-1                        PER CURIAM
                                              FEBRUARY 5, 2002
KEVIN HEARD


           FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                  Charles D. Griffith, Jr., Judge

           (Judy L. Heard, pro se, on brief).

           No brief for appellee.


     Judy L. Heard, appellant, appeals a decision of the trial

court finding that Kevin Heard, appellee, owes her $3,662.63 in

child support arrearages.     Appellant argues the trial court erred

by refusing to consider the full amount of arrearages confirmed by

the Division of Child Support Enforcement (DCSE) and by failing to

review her evidence.   Appellant also contends she did not receive

adequate representation from her attorney.    We conclude that this

appeal is without merit and summarily affirm the ruling of the

trial court.    Rule 5A:27.

     The parties appeared in the trial court on April 11, 2001

concerning the issue of the amount of child support arrearages.

Appellant testified concerning her calculation of the amount of


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
the arrearage.   Appellant presented some written records, but she

stated that some of her records were unavailable because of a

"recent move."   Appellant also indicated that appellee made most

of the child support payments in cash and that she kept records of

the payments on a memo pad or on a calendar.   Appellant presented

an affidavit reflecting the payments.

     Appellee disputed appellant's computation of the arrearage.

He also testified that he paid most of the support payments in

cash by either leaving the cash at appellant's home or depositing

the cash into appellant's bank account.   When asked for evidence

to support his testimony, appellee stated that he could not afford

to pay the $2.50 fee to obtain the bank records.

     A representative from DCSE was present at the hearing, and

she testified regarding the procedures used to calculate the

arrearage amount.   The trial court requested that the DCSE

representative determine during the hearing the amount of the

arrearage from March 1998, when appellant first opened her case

with DCSE, to the present.

     The trial court concluded that both appellant and appellee

were "negligent because they appeared in court without any

evidence to corroborate the amount in dispute."    The court further

ruled that, "[d]ue to the evidentiary problem noted by the Court

(i.e., conflicting affidavits and testimony)," no arrearage was

owed prior to the case being opened with DCSE in March 1998.    The

trial court accepted the arrearage amount as determined by DCSE

                               - 2 -
and decreed that the total child support arrearage was $3,662.63,

plus interest, as of November 30, 2000.    The court ordered that

appellee pay appellant $100 per month toward the arrearage until

paid in full on April 1, 2001.

       Appellant argues the trial court erred in determining the

amount of arrearages.

            "The burden is on the party who alleges
            reversible error to show by the record that
            reversal is the remedy to which he is
            entitled." We are not the fact-finders and
            an appeal should not be resolved on the
            basis of our supposition that one set of
            facts is more probable than another.

Lutes v. Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859

(1992) (citations omitted).

       The trial court found that neither appellant nor appellee

presented sufficient evidence from which it could determine the

amount of arrearages due to appellant.    "The trial court's

decision, when based upon credibility determinations made during

an ore tenus hearing, is owed great weight and will not be

disturbed unless plainly wrong or without evidence to support

it."    Douglas v. Hammett, 28 Va. App. 517, 525, 507 S.E.2d 98,

102 (1998).    Because the parties presented inadequate evidence

from which the court could determine the arrearage amount, the

trial court requested that the representative from DCSE

determine the amount of arrearages due from the time that

appellant filed her claim with DCSE.     The trial court then

accepted the figure as computed by DCSE.    Resolution of a

                                 - 3 -
dispute of facts is within the discretion of the trial court.

Howell v. Howell, 31 Va. App. 332, 341, 523 S.E.2d 514, 519

(2000).     Thus, credible evidence supports the trial court's

determination of the amount of arrearage, and we will not

disturb that determination.

     In her questions presented, appellant contends the trial

court erred by not reviewing her evidence.     However, the written

statement of facts does not indicate appellant made this argument

to the trial court.    "The Court of Appeals will not consider an

argument on appeal which was not presented to the trial court."

Ohree v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488

(1998).     See Rule 5A:18.   Accordingly, Rule 5A:18 bars our

consideration of this question on appeal.     Moreover, the record

does not reflect any reason to invoke the good cause or ends of

justice exceptions to Rule 5A:18.

     To the extent that appellant complains that she received

ineffective representation from her counsel, this Court is not the

proper forum to resolve such a dispute in a civil matter.

     For the foregoing reasons, the judgment of the trial court is

affirmed.

                                                           Affirmed.




                                  - 4 -